REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations of a pump comprising a piston coupled to a plunger in a piston chamber and a sensor assembly comprising a target portion disposed at least partially within the plunger and a proximity sensor extending through a wall of a body of the pump, through a first piston head of the and through a shaft of the piston and being discrete from the target portion are not shown or suggested by the prior art.  The examiner notes US Patent 4,912,409 to Redlich et al. which teaches a sensor assembly (42) extending through an actuator piston (36) and a wall (32) but which does not disposition within a plunger.  The examiner notes that any combination with a bellows hydraulic pump such as that of Simmons would be non-obvious as it would require either modification of a modifying reference (i.e. hindsight analysis) or a change in operating principle of the pump, and in either case would not reach to the disposition within a plunger as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        23 October 2021